Name: Commission Regulation (EEC) No 2120/85 of 29 July 1985 allowing reduction of the duration of private storage contracts for pigmeat
 Type: Regulation
 Subject Matter: animal product;  distributive trades;  civil law
 Date Published: nan

 30 . 7. 85 Official Journal of the European Communities No L 198/ 19 COMMISSION REGULATION (EEC) No 2120/85 of 29 July 1985 allowing reduction of the duration of private storage contracts for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 4 (6), 5 (4) and 7 (2), Whereas Commission Regulation (EEC) No 1081 /85 (3) made provision for private storage aid for pigmeat ; whereas the market in pigmeat has deve ­ loped in such a way that it is desirable to allow early removal from storage of meat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 In the case of current private storage contracts the period shall be reduced by one month on application by the storer. The reduction shall apply to the entire quantity covered by the contract and storage shall terminate on the date stipulated by the storer, which may not be earlier than the third working day follo ­ wing that on which the application was received by the intervention agency. In such case, the aid shall be reduced in conformity with the provisions of Article 1 (2) of Regulation (EEC) No 1081 /85. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 114, 27. 4 . 1985, p. 26 .